DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 1-8-2021

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu CN209994535U

Regarding claim 1, Liu discloses a receiving box for two hearing assistance devices (Abstract, Figs 1-8 pages 4-8) comprising:
a housing (Fig 1, a housing 1) comprising a hinge recess (Fig 1-3 a hinge recess/rotating 10 shaft assembly receiving slot 11) and two receiving slots (Figs 1, 4-5 shows two receiving slot where two earphone inserts) wherein the two receiving slots are independent of each other and are configured to respectively receive the hearing assistance  devices (Figs 1, 4-5 shows);
a cover (Fig 1 a cover/cap 2); and
an L-shaped hinge (Fig 1 shows an L shaped hinge 6/ second structure in L shape) comprising two opposite ends, one end being pivoted in the two hinge recess of the housing (Fig 1 shows L shaped 6 and second structure in L shape 7 being pivoted in the two hinge recess/receiving slot 11 of the housing 1), and the other end being fixed to the cover (Fig 1 shows the other end is fixing shaft 14 fixing to the cover/cap 2),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 4, Liu discloses the receiving box for two hearing assistance devices according to claim 1, wherein the L- shaped hinge (Fig 1, the L shaped hinge 6/7/9/8/14/11) further includes a turning portion located between the two ends (Fig 1 shows L shaped 6 and second structure in L shape 7 being pivoted in the two hinge recess/receiving slot 11 of the housing 1), and the other end being fixed to the cover (Fig 1 shows the other end is fixing shaft 14 fixing to the cover/cap 2).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 5, Liu discloses the receiving box for two hearing assistance devices according to claim 4, wherein when the cover (Fig 1 the cover/cap 2) is closed relative to the housing (Fig 1 housing 1), the turning portion is received in the hinge recess (Fig 1 shows L shaped 6 and second structure in L shape 7 being pivoted in the two hinge recess/receiving slot 11 of the housing 1), and the L-shaped hinge is completely shielded in the cover and the housing (Fig 1 shows the L-shaped hinge 6/7 fixing through the rotating 10 shaft assembly receiving slot 11of housing 1 and fixing to the fixing shaft 14 of cover/cap 2).
Regarding claim 6, Liu discloses the receiving box for two hearing assistance devices according to claim 4, wherein when the cover is unfolded relative to the housing, the turning portion is moved out of the hinge recess (see the Fig below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 7, Liu discloses the receiving box for two hearing assistance devices according to claim 1, wherein the L- shaped hinge further includes an abutting portion located between the two ends and adjacent to the housing (L shaped hinge 3/4/5/6/7/8/9/10/11/14 combine together formed an abutting portion located between the two ends and adjacent to the housing, see figures below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 8, Liu discloses the receiving box for two hearing assistance devices according to claim 7, wherein when the cover (Fig 1 cover/cap 2) is closed relative to the housing (housing 1), the abutting portion is received in the hinge recess (Fig below shows the abutting is received in the hinge recess/the L-shaped hinge 6/7 fixing through the rotating 10 shaft assembly receiving slot 11of housing 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 9, Liu discloses the receiving box for two hearing assistance devices according to claim 7, wherein when the cover is unfolded relative to the housing, the abutting portion abuts against an inner wall of the housing to form a gap between the cover and the housing (Figures below shows when the cover/cap 2 is unfolded relative to the housing 1, and the abutting portion abuts against an inner wall of housing 1 to form a gap between the cover/cap 2 and the housing 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 10, Liu discloses the receiving box for two hearing assistance devices according to claim 1, wherein the housing further includes a front side and a rear side opposite to each other (Fig below shows housing 1 includes a front side is opposite to a rear side and the rear side is close to the L shape hinge).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 11, Liu discloses the receiving box for two hearing assistance devices according to claim 10, wherein the two receiving slots are adjacent to the front side (Fig below shows the two receiving slots where earphone 01 inserted are adjacent to the front side).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 12, Liu discloses the receiving box for two hearing assistance devices according to claim 10, wherein the L-shaped hinge is located on the rear side (Fig below shows the L shaped hinge is located on the rear side).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 13, Liu discloses the receiving box for two hearing assistance devices according to claim 12, wherein when the cover (cap 2) is closed relative to the housing (housing 1), an opening seam is formed (Fig below shows).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 14, Liu discloses the receiving box for two hearing assistance devices according to claim 13, wherein the opening seam (Fig below shows a dark line surrounding the housing 1 is lower than the front side) is lower than the one end on the front side.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-3, 15-29, 31-34, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu CN209994535U in view of Higgins 2018/0123367

Regarding claim 2, Liu discloses the earphone storage box with the hinge and pivot structure. The earphone storage box comprise two receiving slot for earphone.
Liu does not disclose the receiving box for two hearing assistance devices according to claim 1, further comprising a charging module.
Higgins discloses the receiving box for two hearing assistance devices (Figs 1-11) according to claim 1, further comprising a charging module (Fig 1 conductors 28/29 that define the charger cavity 16.  The conductors 28/29 may define a contact pad 25, and charging cavity  16 (e.g. the charging surface 36 formed on the conductor 28 para [28-30, 36]) disposed in the housing (Fig 1 shows charging element disposed in the recharging system 10 that includes a contact pad charger 12 includes a base 30 and lid 32, para  [30]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a charging module in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 3, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 2, wherein the charging module includes a plurality of electrical contacts located in the two receiving slots (Fig 1 charging cavity 16 includes conductor 28, contact pad 25, charging surface 36para [28, 36]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the charging module includes a plurality of electrical contacts located in the two receiving slots in Liu’s invention as taught by Higgins.  The resistance of compressible conductor may appear to vary up to about one order of magnitude while still maintaining a high enough conductivity, or low resistance, to provide a desirable charging rate for the rechargeable device, see Higgins’s para [43].
Regarding claim 15, Liu discloses the opening seam/the dark line is surrounding the housing 1 is lower than the front side.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 Liu does not disclose the receiving box for two hearing assistance devices according to claim 13, wherein the opening seam is higher than the one end on the rear side. However having wherein the opening seam is higher than the one end on the rear side was just a matter of design choice.
Regarding claim 16, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 10, wherein the housing further includes two wire receiving slots (Fig 1 two wire receiving slots/two wells 26, para [34]) configured to respectively receive cables (Fig 1 cables/extension portion 22, para [34]) and receivers of the hearing assistance devices (Fig 1 receivers of the hearing assistance device/charging cavity 16, rechargeable device 14, para [34]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the housing further includes two wire receiving slots configured to respectively receive cables and receivers of the hearing assistance devices in Liu’s invention as taught by Higgins, the two well/receiving slots may surround and protect the cables/extension portion 22.  See Higgins’s para [34].
Regarding claim 17, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein the two receiving slots and the two wire receiving slots are mirror-symmetrical with each other (Fig 1 shows the two receiving slots/charging cavity 16 and the two wire receiving slots/wells 26 are mirror-symmetrical with each other). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the housing further includes two wire receiving slots configured to respectively receive cables and receivers of the hearing assistance devices in Liu’s invention as taught by Higgins, the two well/receiving slots may surround and protect the cables/extension portion 22.  See Higgins’s para [34].
Regarding claim 18, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein a slot depth of the two wire receiving slots is greater than a slot depth of the two receiving slots (Fig 1 shows a slot depth of the two wire receiving slots/well 26 is greater than a slot depth of the two receiving slots/charging cavity 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a slot depth of the two wire receiving slots is greater than a slot depth of the two receiving slots in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 19, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein slot openings of the two wire receiving slots are higher than slot openings of the two receiving slots (Fig 1 shows the two wire slot/wells 26 are higher than slot opening of the two receiving slots/charging cavity 16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate slot openings of the two wire receiving slots are higher than slot openings of the two receiving slots in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 20, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein the two wire receiving slots comprise a neck portion, and the two receiving slots are adjacent to the neck portion (Fig 1 shows the neck portion is the bar between the two receiving slots/charging cavities 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two wire receiving slots comprise a neck portion, and the two receiving slots are adjacent to the neck portion in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 21, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein a slot opening width of the two wire receiving slots is gradually increased from the front side toward the rear side (Fig 1 shows the edge of wire receiving slot/wells 26 is gradually increased from the front side toward the rear side).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a slot opening width of the two wire receiving slots is gradually increased from the front side toward the rear side in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 22,  Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, (Fig 1 shows wherein a slot opening area of the two wire receiving slots/well 26 is greater than or equal to twice a slot opening area of the two receiving slots/charging cavity 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein a slot opening area of the two wire receiving slots is greater than or equal to twice a slot opening area of the two receiving slots in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 23, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein the two wire receiving slots are independent of each other (Fig 1 shows the two wire receiving slots/well 26 are independents of each other). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two wire receiving slots are independent of each other in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 24, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 23, wherein the housing further includes a partition wall is located between the two wire receiving slots (Fig 1 shows a partition is located between the two receiving wire slots/wells 26).

    PNG
    media_image6.png
    362
    617
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the housing further includes a partition wall is located between the two wire receiving slots in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 25, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 24, wherein
a thickness of the partition wall on the rear side is d1,
a thickness of the partition wall on the front side is d3,
a thickness of the partition wall between the front side and the rear side is d2,
and d1 > d3 > d2 (Fig 1 shows the thickness of d1>d3>d2)

    PNG
    media_image7.png
    442
    635
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a thickness of the partition in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 26, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein the two receiving slots are respectively located in the two wire receiving slots (Fig 1 shows the two receiving slots/charging cavity 16 are respectively located in the two wire receiving slots/wells 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two receiving slots are respectively located in the two wire receiving slots in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 27, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 26, wherein the two wire receiving slots are located adjacent to the front side respectively with the two receiving slots (Fig 1 shows the two wire receiving slots/wells 26 are located adjacent to the front side respectively with the two receiving slots/charging cavity 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two wire receiving slots are located adjacent to the front side respectively with the two receiving slots in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 28, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 26, wherein slot walls of the two wire receiving slots partially overlap slot walls of the two receiving slots (Fig 1 shows slot walls of the two wire receiving slots/wells 26 partially overlap slot walls of the two receiving slots/charging cavity 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate slot walls of the two wire receiving slots partially overlap slot walls of the two receiving slots in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 29, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein the  two wire receiving slots and the two receiving slots are independent of each other (Fig 1 shows the two wire receiving slots/well 26 are independents of each other). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two wire receiving slots are independent of each other in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 31, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein the two receiving slots are located between the two wire receiving slots (Fig 1 shows the two receiving slots/charging cavity 16 are located between the two wire receiving slots/wells 26).
Regarding claim 32, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 16, wherein the housing further has a center line passing through the front side and the rear side (Fig 1 shows a center line passing through the front side and the rear side)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the housing further has a center line passing through the front side and the rear side in Liu’s invention as taught by Higgins for the same motivation as stated above.
Regarding claim 33, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 32, (Fig 1 shows wherein an angle is present between an axial direction of a long axis of the two wire receiving slots/wells 26 and the center line)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an angle is present between an axial direction of a long axis of the two wire receiving slots and the center line in Liu’s invention as taught by Higgins. It would be beneficial to charge hearing devices in an easy to use manner that is also efficient in transferring electrical power, especially for portable charging applications, see Higgins’s para [23].
Regarding claim 34, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 33, wherein a range of the angle is 30 degrees to 45 degrees (Fig 1 shows wherein an angle is present between an axial direction of a long axis of the two wire receiving slots/wells 26 and the center line).  Higgins does not clearly state a range of the angle is 30 degrees to 45 degrees.  However, having a range of the angle is 30 degrees to 45 degrees was just a matter of design choice.


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Regarding claim 40, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 37, wherein the slot walls of the two receiving slots comprise two opposite wall portions with a larger curvature and two opposite wall portions with a smaller curvature (Fig 1 shows the two receiving slots/charging cavity 16 comprise two opposite wall portions with a larger curvature toward the rear side and two opposite wall portions with a smaller curvature toward the front side, and para [29] teaches the two receiving slots/charging cavity 16 may be sized and shaped to receive the device body 18.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the slot walls of the two receiving slots comprise two opposite wall portions with a larger curvature and two opposite wall portions with a smaller curvature in Liu’s invention as taught by Higgins for the same motivation as stated above.
Regarding claim 41, Liu as modified by Higgins teaches the receiving box for two hearing assistance devices according to claim 40, wherein the two opposite wall portions with the larger curvature and the two opposite wall portions with the smaller curvature form a closed contour (Fig 1 shows the two opposite wall portions with the larger curvature toward the rear side and the two opposite wall portions with the smaller curvature form a closed contour toward the front side form a closed contour).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the two opposite wall portions with the larger curvature and the two opposite wall portions with the smaller curvature form a closed contour in Liu’s invention as taught by Higgins for the same motivation as stated above.

Allowable Subject Matter
7.	Claims 30, 35-39, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 30 is objected because the prior art reference Liu CN209994535U as modified by Higgins 2018/0123367 fails to teach “wherein the two wire receiving slots are located between the two receiving slots.”
	Claim 35 is objected because the prior art reference Liu CN209994535U as modified by Higgins 2018/0123367 fails to teach “the receiving box for two hearing assistance devices according to claim 1, further comprising a plurality of pads respectively disposed in the two receiving slots.”
	Claim 36 is objected because the prior art reference Liu CN209994535U as modified by Higgins 2018/0123367 fails to teach “wherein the plurality of pads are located on edges of slot openings of the two receiving slots.”
Claim 37 is objected because the prior art reference Liu CN209994535U as modified by Higgins 2018/0123367 fails to teach “wherein the plurality of pads are located on slot walls of the two receiving slots.”
             Claim 38 is objected because the prior art reference Liu CN209994535U as modified by Higgins 2018/0123367 fails to teach “the plurality of pads are attached to the slot walls from an inside of the two receiving slots.”
Claim 39 is objected because the prior art reference Liu CN209994535U as modified by Higgins 2018/0123367 fails to teach “wherein the plurality of pads pass from an outside of the two receiving slots through openings of the slot walls to be assembled on the slot walls.”
Claim 42 is objected because the prior art reference Liu CN209994535U as modified by Higgins 2018/0123367 fails to teach “wherein the plurality of pads are located on the two opposite wall portions with the smaller curvature.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653